                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        FRED CHISOM,
                                  11                                                       Case No. 18-07278 EJD (PR)
                                                           Plaintiff,
                                  12                                                       ORDER OF DISMISSAL
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14    STATE OF CALIFORNIA, et al.,
                                  15                      Defendants.
                                  16

                                  17

                                  18            Plaintiff, a California state prisoner, filed a pro se civil rights action pursuant to 42

                                  19   U.S.C. § 1983. On April 2, 2019, the Court dismissed the complaint with leave to file an

                                  20   amended complaint within twenty-eight days of the date the order was filed, i.e., no later

                                  21   than April 30, 2019. (Docket No. 15.)

                                  22            The deadline for Plaintiff to comply with the Court’s order has passed. Because

                                  23   Plaintiff has failed to file an amended complaint in the time provided, this action is

                                  24   DISMISSED without prejudice. The Clerk shall terminate all deadlines and close the file.

                                  25            IT IS SO ORDERED.

                                  26            5/13/2019
                                       Dated: _____________________                         ________________________
                                                                                            EDWARD J. DAVILA
                                  27                                                        United States District Judge
                                  28
                                       Order of Dismissal
                                       P:\Pro-Se\EJD\CR.18\07278Chisom_dism
